MEMORANDUM **
William Ross appeals from the district court’s denial of his motion to correct an illegal sentence under former Federal Rule of Criminal Procedure 35(a). We have *163jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Ross contends that his sentence was illegal because it was imposed by the judge rather than the jury. Because a sentence of life imprisonment was the only sentence available for the offense at the time of sentencing, sentencing by jury was not required. See United States v. Manning, 56 F.3d 1188, 1200-01 (9th Cir.1995).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.